Citation Nr: 9931150	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  97-18 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUE

Entitlement to a permanent and total disability rating for 
non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1996 and March 1997 rating 
decisions by the RO that denied the veteran's claim of 
entitlement to a permanent and total disability rating for 
non-service-connected pension benefits.  In June 1999, the 
veteran testified at a hearing before a member of the Board 
at the Huntington, West Virginia RO.  


FINDING OF FACT

The veteran is unable to secure and follow substantially 
gainful employment by reason of permanent and total 
disability.


CONCLUSION OF LAW

Assignment of a permanent and total rating for non-service-
connected pension purposes is warranted.  38 U.S.C.A. 
§§ 1155, 1502, 1521, 5107 (West 1991); 38 C.F.R. §§ 3.2(f), 
3.102, 3.321(b)(2), 3.340, 3.342, 4.17 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that his disabilities are severe enough to 
entitle him to a permanent and total disability rating for 
non-service-connected pension purposes.  To qualify for a 
permanent and total rating for pension purposes under 
38 U.S.C. § 1521, a veteran must have served during a period 
of war for a requisite period of time, and be permanently and 
totally disabled.  See 38 C.F.R. § 3.3(a)(3); Grantham v. 
Brown, 8 Vet. App. 228, 234 (1995); Brown (Clem) v. 
Derwinski, 2 Vet. App. 444, 446 (1992); Roberts v. Derwinski, 
2 Vet. App. 387, 389 (1992).  Once these criteria are met, a 
determination is made as to income before benefits are paid, 
but such a question is not before the Board in the present 
appeal.  

"Determinations of permanent total disability for pension 
purposes [are] based on non-service-connected disability or 
combined non-service-connected and service-connected 
disabilities not the result of willful misconduct."  
38 C.F.R. § 3.314(b)(2). 

The Board notes that the veteran served on active duty for a 
period of ninety (90) days or more during a period of war.  
38 U.S.C.A. §§ 101(11), (29); 1521(a), (j) (1).  Therefore, 
what remains to be determined is whether his disabilities 
cause him to be permanently and totally disabled.  In this 
regard, a veteran is permanently and totally disabled if he 
or she suffers from a disability that would render it 
impossible for the average person to follow a substantially 
gainful occupation, and it is reasonably certain that such 
disability will continue throughout the life of the veteran.  
38 U.S.C.A. §1502(a); Talley v. Derwinski, 2 Vet. App. 282, 
285 (1992).  VA regulations describe the requirements for 
permanent and total disability.  38 C.F.R. § 3.340(b).  
Additional rating criteria for permanent and total disability 
ratings for pension purposes appear in 38 C.F.R. § 3.342.

There are three alternative bases upon which a finding of 
permanent and total disability for pension purposes may be 
established.  First, the veteran may establish, by use of the 
appropriate diagnostic codes of the VA Schedule for Rating 
Disabilities, that he or she has a lifetime impairment, which 
is sufficient to render it impossible to follow a 
substantially gainful occupation.  This standard is outlined 
in 38 U.S.C.A. § 1502(a)(1), 38 C.F.R. §§ 3.340(a), 4.15.  
This process requires rating and then combining each 
disability under the appropriate diagnostic codes to 
determine whether the veteran holds a combined 100 percent 
schedular evaluation for pension purposes.

A second method by which total disability for pension 
purposes may be shown, absent a combined 100 percent 
schedular evaluation, is to prove that the veteran in 
question (as opposed to the average person) experiences a 
lifetime impairment precluding him or her from securing and 
following substantially gainful employment.  38 U.S.C.A. 
§§ 1502, 1521(a); 38 C.F.R. § 4.17.  Full consideration must 
be given to unusual physical or mental effects in individual 
cases.  38 C.F.R. § 4.15.  Under this analysis, percentage 
requirements are set forth under 38 C.F.R. § 4.16, which 
require that if there is only one such disability, it must be 
ratable at 60 percent or more; if there are two or more 
disabilities, there must be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined disability rating to at least 70 
percent.  A veteran who meets these criteria (and the 
disability is permanent in nature and the veteran is unable 
to secure and follow substantially gainful employment by 
virtue of such disability) is considered permanently and 
totally disabled.  38 C.F.R. §§ 4.16(a), 4.17.

Finally, even if a veteran's disability ratings fail to meet 
the schedular criteria for permanent and total disability 
under the above-noted percentage standards, a permanent and 
total disability rating for pension purposes may be granted 
on an extra-schedular basis if he or she is found to be 
unemployable "by reason of his or her disabilit(ies), age, 
occupational background, and other related factors."  
38 C.F.R. §§ 3.321(b)(2).

Without reaching the question of whether the veteran meets 
the percentage requirements of 38 C.F.R. § 4.16, the Board 
finds that the veteran is in fact unemployable.  In the 
present case, the veteran served during the Vietnam Era.  
38 C.F.R. § 3.2(f) (1999).  His disabilities include anxiety 
disorder, arthritis, asthma, bilateral hallux valgus, 
bilateral hammer toes, chronic low back syndrome and pain, 
chronic bronchitis, chronic sinusitis, chronic interstitial 
lung disease, chronic obstructive pulmonary disease (COPD), 
degenerative joint disease with scoliosis of the thoracic 
spine, frequent stomach pain, hyperactive airways disease, 
hypertension, rare episodes of hemoptysis, rash, rhinorrhea, 
somatization disorder, personality disorder, and thoracic 
levoscoliotic curve with lumbosacral spasm.  See VA 
examination reports (February 1996, August 1997, and 
March 1998), and private treatment reports (dated from 
February 1994 to December 1998).  Of particular interest is a 
February 1997 opinion from James D. Hoffman, M.D., which 
reflects that the veteran had been treated for many years.  
Dr. Hoffman opined that the veteran has chronic interstitial 
lung disease and chronic low back syndrome, and that he is 
disabled.  Dr. Hoffman further opined that the veteran's 
prognosis for any form of recovery was poor and that he was 
not a candidate for any form of gainful employment.  Based on 
the veteran's chronic conditions, Dr. Hoffman concluded that 
the veteran was precluded from doing any form of gainful 
employment and that the veteran would remain on disability on 
a permanent basis.  

Other records support the conclusion reached by Dr. Hoffman, 
including a May 1997 opinion from Jamal Atalla, M.D., who 
noted that, after evaluating the veteran and examining his x-
ray and magnetic resonance study, it was his opinion that the 
veteran was medically disabled from performing routine daily 
work.  In sum, both private physicians found that the veteran 
was unemployable.  

The Board notes that, although an August 1989 Social Security 
Administration (SSA) denial found that the veteran's 
conditions (back and lung problems) did not impose any 
significant functional limitations on the veteran's ability 
to perform basic work activities, the July 1989 private 
medical report from Bruce A. Guberman, M.D., which was relied 
upon, addressed the severity of the veteran's conditions only 
as of 1989.  Dr. Guberman noted that the veteran's ability to 
perform work-related activities such as bending, stooping, 
lifting, carrying, traveling, or walking appeared to be mild 
to moderately impaired due to COPD, scoliosis, and range of 
motion abnormalities in the lumbar spine.  However, given the 
more recent medical treatment records and opinions, which 
were 8 years after the SSA denial letter and Dr. Guberman's 
medical report, the Board finds that the veteran is 
unemployable because of his psychiatric and physical 
disabilities.  38 C.F.R. § 3.321(b)(2) (1999).

Here, the finding of unemployability by two private 
physicians in 1997 tends to support his claim, and there is 
no recent evidence to the contrary.  Moreover, a review of 
the February 1996 psychiatric examination report reveals that 
the veteran had last worked as welder and painter in 1985.  
He also reported receiving $470 per month in Social Security 
insurance.  At his June 1999 hearing before a member of the 
Board, he testified that he had last worked in 1988 as a 
truck driver and welder, and that he had completed up to the 
10th grade.  He further reported in a January 1997 VA Form 
21-527 ("Income-Net Worth and Employment Statement") that 
his level of income was $484 a month, and that he last worked 
in 1988 as a truck driver or welder, and had completed up to 
the 10th grade.  His DD-214 shows that the veteran is almost 
50 years old.  In summary, his education level, age, mental 
status, and present physical disabilities tend to support Dr. 
Hoffman's conclusions.  See 38 C.F.R. § 4.19 (1999); cf. 
38 C.F.R. § 3.342(b)(3) (1999); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991).  The foregoing evidence of recent 
debility, which is uncontroverted, tends to prove that the 
veteran is unable to secure and follow substantially gainful 
employment by reason of the aforementioned disabilities.  
Compare 38 C.F.R. § 4.15 (1999) (the "average person" test 
for total disability ratings); Talley, 2 Vet. App. at 287-88.  
To the extent that there is any doubt in this matter, the 
Board finds the evidence to be in relative equipoise, and 
resolves such doubt in favor of the veteran.  38 C.F.R. 
§ 3.102 (1999).

The Board must next consider whether the veteran's 
disabilities are of a "permanent" nature.  38 C.F.R. § 4.17 
(1999).  "Permanence" of total disability will be taken to 
exist when such impairment is reasonably certain to continue 
throughout the life of the disabled person.  38 C.F.R. 
§ 3.340(b) (1999).  Diseases and injuries which are long 
standing and which are totally incapacitating will be 
regarded as permanently and totally disabling when the 
probability of permanent improvement under treatment is 
remote.  Id.  Permanent total disability ratings may not be 
granted as a result of any incapacity from acute infectious 
disease, accident, or injury, unless there is present one of 
the recognized combinations or permanent loss of use of 
extremities or sight, or the person is in the strict sense 
permanently helpless or bedridden, or when it is reasonably 
certain that a subsidence of the acute or temporary symptoms 
will be followed by irreducible totality of disability by way 
of residuals.  The age of the disabled person may be 
considered in determining permanence.  Id.

Here, the aforementioned medical evidence tends to show that 
veteran has considerable psychiatric and physical 
disabilities.  His DD-214 reflects that he is almost 50 years 
old, and, based on the opinions of his private physicians, 
there is no indication that his symptomatology will improve.  
The nature and history of the veteran's psychiatric and 
physical disorders also tend to show permanence.  The Board 
finds that the evidence of record, and with resolution of 
doubt in the veteran's favor, he has disability that is 
totally disabling and is reasonably certain to continue 
throughout his lifetime.  38 C.F.R. § 3.102 (1999).


ORDER

A permanent and total disability rating for the purpose of 
non-service-connected pension benefits is granted, subject to 
the laws and regulations governing the award of such 
benefits, including the income limitations imposed on the 
award of such benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

